Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Response to Amendment
The preliminary amendment filed on July 06, 2020 has been entered.
In view of the amendment to the specification, paragraph [000.5] of specification  has been added. 
In view of the amendment to the claims, claims 2-41 have been canceled.

The preliminary amendment filed on September 16, 2020 has been entered.
In view of the amendment to the claims, claim 1 has been canceled. Claims 42-67 have been added.
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a trainer”, “a response generator” in claim 42.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 42-47, 51-53, 55-58, 60-62 and 65-67 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by ABRAMS et al (U.S. Patent Application Publication 2018/0165596 A1).

	Regarding claim 42, ABRAMS discloses an apparatus comprising: 
FIG. 1 is a conceptual illustration of a system 100; FIG. 2 is a more detailed illustration of the character engine 140 of FIG. 1; paragraph [0083], a training assistance engine (not shown) provides at least a portion of the training data 262 … the training assistance engine generates the training data 262 that enables the initial training of the inference algorithms 270) to generate a response model (Paragraph [0100], FIG. 5 is a flow diagram of method steps for incorporating data into a model of a character … As persons skilled in the art will recognize, each of the method steps may be performed in a batch mode while the inference engine 250 is not interacting with users or a run-time mode while the inference engine 250 is interacting with users) based on training data indicative of one or more of a vocabulary, behavior, knowledge, or emotion of a character (Paragraph [0101], a method 500 begins at step 504, where the knowledge subsystem 260 receives new data from the data sources 150, the user history engine 246, and/or the inference engine 250… If, however, at step 506, the knowledge subsystem 260 determines that the new data is not a reply to a query from the inference engine 250, then the method 500 proceeds directly to step 510; paragraph [0102], at step 510, the knowledge subsystem 260 determines whether the new data is relevant to the inference engine 250 … If, however, at step 510, the knowledge subsystem 260 determines that the new data is relevant to the inference engine 250, then the method 500 proceeds to step 512; paragraph [0103], at step 512, the knowledge subsystem 260 stores the new data in the knowledge database 266.  At step 514, the knowledge subsystem 260 determines whether the new data is suitable for training one or more of the inference 
algorithms 270; paragraph [0104], if, however, at step 514, the knowledge subsystem 260 determines that the new data is suitable for training one or more of the inference algorithms 270, then the method 500 proceeds to step 516.  At step 516, the knowledge subsystem adds the new data to the training data 262 for training offline components of one or more of the inference algorithms 270 … By continuously expanding the knowledge database 266 and improving the inference algorithms 270 via the offline learning 265, the knowledge subsystem 260 incrementally improves the quality of the character responses 285); and 
a response generator (Paragraph [0028], an inference engine 250) to execute the response model (Paragraphs [0051]-[0052], the inference engine 250 may implement an API and/or abstraction layer that provides a standardized interface between the inference engine 250 and the inference algorithms 270; as part of applying the selected inference algorithms 270, the inference engine 250 may interface with the knowledge subsystem 260 to obtain data from the data sources 150 and/or a knowledge database 266 that is included in the knowledge subsystem 260) to: 
in response to (Paragraph [0024], the user platforms 120 include, without limitation, the smartphone 122, the laptop 124, the game console 126, the robot 132, the walk around character 134, the live avatar 136, and the toy 138) a first user input (Paragraph [0029], in operation, the input platform abstraction infrastructure 210 receives input data from any number and types of the user platforms 120.  For instance, in some embodiments, the input platform abstraction infrastructure 210 may receive text, voice, accelerometer, and video data from the smartphone 122), output a first response of a virtual assistant personality (FIG. 4; paragraph [0097], at step 416, the inference engine 250 selects and executes any number of the personality engines 280 based on the inferences, the user intent 235, the assessment domain 245, and/or the user platform 295 to generate the character responses 285 to the user data 215; paragraph [0099], at step 420, the inference engine 250 transmits the character responses 285 to the output platform abstraction infrastructure 210), the first response associated with the character (Paragraph [0090], a flow diagram of method steps for modeling a character during an interaction with a user), the first response different than the training data (As discussed above, the training data is received new data from the data sources 150; the first response is generated based on the user input and the selected personality characteristics on the character), the first response associated with the one or more of the vocabulary, behavior, knowledge, or emotion of the character (Paragraph [0091], at step 402, where the input platform abstraction infrastructure 210 receives and preprocesses input data from the user platform 120 to generate the user data 215… generate the user data 215; paragraph [0092], at step 404, the sensor processing infrastructure 220 converts the user data 215 into the recognition data 225… For example, the sensor processing engine 220 could convert audio user data 215 into speech recognition data, and image user data 215 into facial expression recognition data, gesture recognition data, and/or physical object recognition data; paragraph [0093], at step 406, the user intent engine 230 analyzes the recognition data 225 to determine the user intent 235 … For example, a speech analysis algorithm included in the user intent engine 230 could analyze the recognition data 225, identify an upward inflection at the end of a sentence, and determine that the user intent 235 is "asking a question"; paragraph [0094], at step 408, the domain parser 240 analyzes the recognition data 225 to determine the assessment domain 245 … The domain parser 240 transmits the recognition data 225, the user intent 235, and the assessment domain 245 to the inference engine 250; paragraph [0095], at step 410, the inference engine 250 selects one or more of the inference algorithms 270 based on the user intent 235 and/or the assessment domain 245.  As a general matter, the inference engine 250 may select any number and combination of the inference algorithms 270.  At step 412, the inference engine 250 applies the selected inferences algorithms 270 based on the recognition data 225 and/or the knowledge subsystem 260 to generate inferences; paragraph [0099], at step 420, the inference engine 250 transmits the character responses 285 to the output platform abstraction infrastructure 210.  In response, the output platform abstraction infrastructure 210 configures the user platform 120 to express the character responses 285); and 
in response to a second user input (Paragraph [0029], in operation, the input platform abstraction infrastructure 210 receives input data from any number and types of the user platforms 120.  For instance, in yet other embodiments, the input platform abstraction infrastructure 210 may receive control inputs from the game console 126 or a smart television), output a second response of the virtual assistant personality (FIG. 4; paragraph [0097], at step 416, the inference engine 250 selects and executes any number of the personality engines 280 based on the inferences, the user intent 235, the assessment domain 245, and/or the user platform 295 to generate the character responses 285 to the user data 215; paragraph [0099], at step 420, the inference engine 250 transmits the character responses 285 to the output platform abstraction infrastructure 210), the second response associated with the character (Paragraph [0090], a flow diagram of method steps for modeling a character during an interaction with a user), the second response different than the training data (As discussed above, the training data is received new data from the data sources 150; the first response is generated based on the user input and the selected personality characteristics on the character), the second response associated with the one or more of the vocabulary, behavior, knowledge, or emotion of the character (Paragraph [0091], at step 402, where the input platform abstraction infrastructure 210 receives and preprocesses input data from the user platform 120 to generate the user data 215… generate the user data 215; paragraph [0092], at step 404, the sensor processing infrastructure 220 converts the user data 215 into the recognition data 225… For example, the sensor processing engine 220 could convert audio user data 215 into speech recognition data, and image user data 215 into facial expression recognition data, gesture recognition data, and/or physical object recognition data; paragraph [0093], at step 406, the user intent engine 230 analyzes the recognition data 225 to determine the user intent 235 … in another example, a gesture analysis algorithm included in the user intent engine 230 could analyze the recognition data 225 and determine the user intent 235 is "looking for emotional support"; paragraph [0094], at step 408, the domain parser 240 analyzes the recognition data 225 to determine the assessment domain 245 … The domain parser 240 transmits the recognition data 225, the user intent 235, and the assessment domain 245 to the inference engine 250; paragraph [0095], at step 410, the inference engine 250 selects one or more of the inference algorithms 270 based on the user intent 235 and/or the assessment domain 245.  As a general matter, the inference engine 250 may select any number and combination of the inference algorithms 270.  At step 412, the inference engine 250 applies the selected inferences algorithms 270 based on the recognition data 225 and/or the knowledge subsystem 260 to generate inferences; paragraph [0099], at step 420, the inference engine 250 transmits the character responses 285 to the output platform abstraction infrastructure 210.  In response, the output platform abstraction infrastructure 210 configures the user platform 120 to express the character responses 285), the first response (As discussed above, the first response is generated based on the determined user content for “asking a question” using a speech analysis algorithm) different than the second response (As discussed above, the second response is generated based on the determined user content for “looking for emotional support” using a gesture analysis algorithm).       

	Regarding claim 43, ABRAMS discloses everything claimed as applied above (see claim 42), and ABRAMS further disclose wherein the response generator is to execute the response model to portray the character in the first response and the second response (FIG. 2; paragraph [0036], the user intent engine 230 transmits the recognition data 225 and the user intent 235 to the domain parser 240.  The domain parser 240 performs analysis operations on the recognition data 225 to determine an assessment domain 245 …;paragraph [0037], the domain parser 240 may determine the assessment domain 245 based on any mode of interaction, at any level of granularity, and in any technically feasible fashion …; paragraph [0038], together, the user intent 235 and the assessment domain 245 provide a current context for the interaction with the user …; paragraph [0039], in some embodiments, the domain parser 245 includes a single generalized content algorithm.  In other embodiments, the domain parser 245 includes multiple specialized analytic processors (not shown) that act upon streaming input data (e.g., the recognition data 225 and/or the user intent 235) in real time.  Each of the analytic processors acts as a "tuned resonator" that searches for specific features that map to a particular context …; paragraphs [0040]-[0046], some examples of contexts include: the user is seeking homework help from the character …; paragraph [0047], the domain parser 245 transmits the recognition data 225, the user intent 235, and the assessment domain 245 to the inference engine 250.  The inference engine 250 then establishes a current context based on the user intent 235 and the assessment domain 245.  The inference engine 250 may also refine the current context, the user intent 235, and/or the assessment domain 245 in any technically feasible fashion and based on any data.  For example, the inference engine 250 may derive a current context from the assessment domain 245 and the user intent 235 and then perform additional assessment operations on the recognition data 225 to refine the current context; paragraph [0050], the inference engine 250 evaluates the assessment domain 245, the user intent 235, and/or the recognition data 225 in conjunction with data obtained from the data sources 150 to determine character responses 285.  In general, the character responses 285 specify both actions that the character performs and how to express the actions via the user platform 120).

	Regarding claim 44, ABRAMS discloses everything claimed as applied above (see claim 42), and ABRAMS further disclose wherein the first user input (FIGS. 1 and 2; paragraph [0029], in operation, the input platform abstraction infrastructure 210 receives input data from any number and types of the user platforms 120.  For instance, in some embodiments, the input platform abstraction infrastructure 210 may receive text from the smartphone 122) is different from the second user input (Paragraph [0029], in yet other embodiments, the input platform abstraction infrastructure 210 may receive control inputs from the game console 126 or a smart television; audio from a telephone or kiosk microphone; and/or voice and imagery from augmented and virtual Reality (AR/VR) systems; paragraphs [0040]-[0046], some examples of contexts include: the user is seeking homework help from the character. The user is offering to help the character to solve a problem in the character's world … Thus, first user input is the text input for seeking homework help from the character; second user input is voice input for offering to help the character to solve a problem in the character's world).

Regarding claim 45, ABRAMS discloses everything claimed as applied above (see claim 42), and ABRAMS further disclose wherein the first user input (FIGS. 1 and 2; paragraph [0029], in operation, the input platform abstraction infrastructure 210 receives input data from any number and types of the user platforms 120.  For instance, in some embodiments, the input platform abstraction infrastructure 210 may receive voice from the smartphone 122) and the second user input (Paragraph [0029], In yet other embodiments, the input platform abstraction infrastructure 210 may receive control inputs from the game console 126 or a smart television; audio from a telephone or kiosk microphone; and/or voice and imagery from augmented and virtual Reality (AR/VR) systems) are the same type of input (Thus, both users’ input are voice input).

	Regarding claim 46, ABRAMS discloses everything claimed as applied above (see claim 42), and ABRAMS further disclose wherein the response generator is to base the first response on a context of the character (FIGS. 1 and 2; paragraphs [0040]-[0046], some examples of contexts include: the user is seeking homework help from the character …; paragraph [0047], the domain parser 245 transmits the recognition data 225, the user intent 235, and the assessment domain 245 to the inference engine 250.  The inference engine 250 then establishes a current context based on the user intent 235 and the assessment domain 245.  The inference engine 250 may also refine the current context, the user intent 235, and/or the assessment domain 245 in any technically feasible fashion and based on any data.  For example, the inference engine 250 may derive a current context from the assessment domain 245 and the user intent 235 and then perform additional assessment operations on the recognition data 225 to refine the current context; paragraph [0050], the inference engine 250 evaluates the assessment domain 245, the user intent 235, and/or the recognition data 225 in conjunction with data obtained from the data sources 150 to determine character responses 285.  In general, the character responses 285 specify both actions that the character performs and how to express the actions via the user platform 120).

	Regarding claim 47, ABRAMS discloses everything claimed as applied above (see claim 42), and ABRAMS further disclose wherein the response generator is to base the first response on a situation of the character (FIGS. 1 and 2; paragraph [0037], the domain parser 240 may determine the assessment domain 245 based on any mode of interaction, at any level of granularity, and in any technically feasible fashion …; paragraph [0038], together, the user intent 235 and the assessment domain 245 provide a current context for the interaction with the user …; paragraph [0039], in some embodiments, the domain parser 245 includes a single generalized content algorithm.  In other embodiments, the domain parser 245 includes multiple specialized analytic processors (not shown) that act upon streaming input data (e.g., the recognition data 225 and/or the user intent 235) in real time.  Each of the analytic processors acts as a "tuned resonator" that searches for specific features that map to a particular context …; paragraphs [0040]-[0046], some examples of contexts include: the user is seeking homework help from the character …; paragraph [0047], the domain parser 245 transmits the recognition data 225, the user intent 235, and the assessment domain 245 to the inference engine 250.  The inference engine 250 then establishes a current context based on the user intent 235 and the assessment domain 245.  The inference engine 250 may also refine the current context, the user intent 235, and/or the assessment domain 245 in any technically feasible fashion and based on any data.  For example, the inference engine 250 may derive a current context from the assessment domain 245 and the user intent 235 and then perform additional assessment operations on the recognition data 225 to refine the current context; paragraph [0050], the inference engine 250 evaluates the assessment domain 245, the user intent 235, and/or the recognition data 225 in conjunction with data obtained from the data sources 150 to determine character responses 285.  In general, the character responses 285 specify both actions that the character performs and how to express the actions via the user platform 120).

	Regarding claim 51, ABRAMS discloses everything claimed as applied above (see claim 42), and ABRAMS further disclose wherein the character is a fictional character (Paragraph [0003], a character may be a fictitious superhero).

	Regarding claim 52, ABRAMS discloses everything claimed as applied above (see claim 42), and ABRAMS further disclose wherein the character is a non-fictional character (Paragraph [0003], a character may be a live person).

Regarding claim 53, ABRAMS discloses at least one non-transitory computer readable storage device comprising instructions that, when executed, cause at least one processor (Paragraphs [0109]-[0110], a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device … These computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine.  The instructions, when executed via the processor of the computer or other programmable data processing apparatus, enable the implementation of the functions/acts specified in the flowchart and/or block diagram block or blocks) to at least: 
generate a response model (FIG. 1 is a conceptual illustration of a system 100; FIG. 2 is a more detailed illustration of the character engine 140 of FIG. 1; paragraph [0083], a training assistance engine (not shown) provides at least a portion of the training data 262 … the training assistance engine generates the training data 262 that enables the initial training of the inference algorithms 270; paragraph [0100], FIG. 5 is a flow diagram of method steps for incorporating data into a model of a character … As persons skilled in the art will recognize, each of the method steps may be performed in a batch mode while the inference engine 250 is not interacting with users or a run-time mode while the inference engine 250 is interacting with users) based on training data indicative of one or more of a vocabulary, behavior, knowledge, or emotion of a character (Paragraph [0101], a method 500 begins at step 504, where the knowledge subsystem 260 receives new data from the data sources 150, the user history engine 246, and/or the inference engine 250… If, however, at step 506, the knowledge subsystem 260 determines that the new data is not a reply to a query from the inference engine 250, then the method 500 proceeds directly to step 510; paragraph [0102], at step 510, the knowledge subsystem 260 determines whether the new data is relevant to the inference engine 250 … If, however, at step 510, the knowledge subsystem 260 determines that the new data is relevant to the inference engine 250, then the method 500 proceeds to step 512; paragraph [0103], at step 512, the knowledge subsystem 260 stores the new data in the knowledge database 266.  At step 514, the knowledge subsystem 260 determines whether the new data is suitable for training one or more of the inference algorithms 270; paragraph [0104], if, however, at step 514, the knowledge subsystem 260 determines that the new data is suitable for training one or more of the inference algorithms 270, then the method 500 proceeds to step 516.  At step 516, the knowledge subsystem adds the new data to the training data 262 for training offline components of one or more of the inference algorithms 270 … By continuously expanding the knowledge database 266 and improving the inference algorithms 270 via the offline learning 265, the knowledge subsystem 260 incrementally improves the quality of the character responses 285); and 
execute the response model (Paragraph [0028], an inference engine 250; paragraphs [0051]-[0052], the inference engine 250 may implement an API and/or abstraction layer that provides a standardized interface between the inference engine 250 and the inference algorithms 270; as part of applying the selected inference algorithms 270, the inference engine 250 may interface with the knowledge subsystem 260 to obtain data from the data sources 150 and/or a knowledge database 266 that is included in the knowledge subsystem 260) to: 
in response to (Paragraph [0024], the user platforms 120 include, without limitation, the smartphone 122, the laptop 124, the game console 126, the robot 132, the walk around character 134, the live avatar 136, and the toy 138) a first user input (Paragraph [0029], in operation, the input platform abstraction infrastructure 210 receives input data from any number and types of the user platforms 120.  For instance, in some embodiments, the input platform abstraction infrastructure 210 may receive text, voice, accelerometer, and video data from the smartphone 122), output a first response of a virtual assistant personality (FIG. 4; paragraph [0097], at step 416, the inference engine 250 selects and executes any number of the personality engines 280 based on the inferences, the user intent 235, the assessment domain 245, and/or the user platform 295 to generate the character responses 285 to the user data 215; paragraph [0099], at step 420, the inference engine 250 transmits the character responses 285 to the output platform abstraction infrastructure 210), the first response to portray the character (Paragraph [0090], a flow diagram of method steps for modeling a character during an interaction with a user), the first response different than the training data (As discussed above, the training data is received new data from the data sources 150; the first response is generated based on the user input and the selected personality characteristics on the character), the first response associated with the one or more of the vocabulary, behavior, knowledge, or emotion of the character Paragraph [0091], at step 402, where the input platform abstraction infrastructure 210 receives and preprocesses input data from the user platform 120 to generate the user data 215… generate the user data 215; paragraph [0092], at step 404, the sensor processing infrastructure 220 converts the user data 215 into the recognition data 225… For example, the sensor processing engine 220 could convert audio user data 215 into speech recognition data, and image user data 215 into facial expression recognition data, gesture recognition data, and/or physical object recognition data; paragraph [0093], at step 406, the user intent engine 230 analyzes the recognition data 225 to determine the user intent 235 … For example, a speech analysis algorithm included in the user intent engine 230 could analyze the recognition data 225, identify an upward inflection at the end of a sentence, and determine that the user intent 235 is "asking a question"; paragraph [0094], at step 408, the domain parser 240 analyzes the recognition data 225 to determine the assessment domain 245 … The domain parser 240 transmits the recognition data 225, the user intent 235, and the assessment domain 245 to the inference engine 250; paragraph [0095], at step 410, the inference engine 250 selects one or more of the inference algorithms 270 based on the user intent 235 and/or the assessment domain 245.  As a general matter, the inference engine 250 may select any number and combination of the inference algorithms 270.  At step 412, the inference engine 250 applies the selected inferences algorithms 270 based on the recognition data 225 and/or the knowledge subsystem 260 to generate inferences; paragraph [0099], at step 420, the inference engine 250 transmits the character responses 285 to the output platform abstraction infrastructure 210.  In response, the output platform abstraction infrastructure 210 configures the user platform 120 to express the character responses 285); and 
in response to a second user input (Paragraph [0029], in operation, the input platform abstraction infrastructure 210 receives input data from any number and types of the user platforms 120.  For instance, in yet other embodiments, the input platform abstraction infrastructure 210 may receive control inputs from the game console 126 or a smart television), output a second response of the virtual assistant personality (FIG. 4; paragraph [0097], at step 416, the inference engine 250 selects and executes any number of the personality engines 280 based on the inferences, the user intent 235, the assessment domain 245, and/or the user platform 295 to generate the character responses 285 to the user data 215; paragraph [0099], at step 420, the inference engine 250 transmits the character responses 285 to the output platform abstraction infrastructure 210), the second response to portray the character (Paragraph [0090], a flow diagram of method steps for modeling a character during an interaction with a user), the second response different than the training data (As discussed above, the training data is received new data from the data sources 150; the first response is generated based on the user input and the selected personality characteristics on the character), the second response associated with the one or more of the vocabulary, behavior, knowledge, or emotion of the character (Paragraph [0091], at step 402, where the input platform abstraction infrastructure 210 receives and preprocesses input data from the user platform 120 to generate the user data 215… generate the user data 215; paragraph [0092], at step 404, the sensor processing infrastructure 220 converts the user data 215 into the recognition data 225… For example, the sensor processing engine 220 could convert audio user data 215 into speech recognition data, and image user data 215 into facial expression recognition data, gesture recognition data, and/or physical object recognition data; paragraph [0093], at step 406, the user intent engine 230 analyzes the recognition data 225 to determine the user intent 235 … in another example, a gesture analysis algorithm included in the user intent engine 230 could analyze the recognition data 225 and determine the user intent 235 is "looking for emotional support"; paragraph [0094], at step 408, the domain parser 240 analyzes the recognition data 225 to determine the assessment domain 245 … The domain parser 240 transmits the recognition data 225, the user intent 235, and the assessment domain 245 to the inference engine 250; paragraph [0095], at step 410, the inference engine 250 selects one or more of the inference algorithms 270 based on the user intent 235 and/or the assessment domain 245.  As a general matter, the inference engine 250 may select any number and combination of the inference algorithms 270.  At step 412, the inference engine 250 applies the selected inferences algorithms 270 based on the recognition data 225 and/or the knowledge subsystem 260 to generate inferences; paragraph [0099], at step 420, the inference engine 250 transmits the character responses 285 to the output platform abstraction infrastructure 210.  In response, the output platform abstraction infrastructure 210 configures the user platform 120 to express the character responses 285), the first response (As discussed above, the first response is generated based on the determined user content for “asking a question” using a speech analysis algorithm) different than the second response (As discussed above, the second response is generated based on the determined user content for “looking for emotional support” using a gesture analysis algorithm).       

	Regarding claim 55, ABRAMS discloses everything claimed as applied above (see claim 53), and ABRAMS further disclose wherein the first user input (FIGS. 1 and 2; paragraph [0029], in operation, the input platform abstraction infrastructure 210 receives input data from any number and types of the user platforms 120.  For instance, in some embodiments, the input platform abstraction infrastructure 210 may receive text from the smartphone 122) is different from the second user input (Paragraph [0029], in yet other embodiments, the input platform abstraction infrastructure 210 may receive control inputs from the game console 126 or a smart television; audio from a telephone or kiosk microphone; and/or voice and imagery from augmented and virtual Reality (AR/VR) systems; paragraphs [0040]-[0046], some examples of contexts include: the user is seeking homework help from the character. The user is offering to help the character to solve a problem in the character's world … Thus, first user input is the text input for seeking homework help from the character; second user input is voice input for offering to help the character to solve a problem in the character's world).

Regarding claim 56, ABRAMS discloses everything claimed as applied above (see claim 53), and ABRAMS further disclose wherein the first user input (FIGS. 1 and 2; paragraph [0029], in operation, the input platform abstraction infrastructure 210 receives input data from any number and types of the user platforms 120.  For instance, in some embodiments, the input platform abstraction infrastructure 210 may receive voice from the smartphone 122) and the second user input (Paragraph [0029], In yet other embodiments, the input platform abstraction infrastructure 210 may receive control inputs from the game console 126 or a smart television; audio from a telephone or kiosk microphone; and/or voice and imagery from augmented and virtual Reality (AR/VR) systems) are the same type of input (Thus, both users’ input are voice input).

	Regarding claim 57, ABRAMS discloses everything claimed as applied above (see claim 53), and ABRAMS further disclose wherein the instructions, when executed, cause the at least one processor to base the first response on a context of the character (FIGS. 1 and 2; paragraphs [0040]-[0046], some examples of contexts include: the user is seeking homework help from the character …; paragraph [0047], the domain parser 245 transmits the recognition data 225, the user intent 235, and the assessment domain 245 to the inference engine 250.  The inference engine 250 then establishes a current context based on the user intent 235 and the assessment domain 245.  The inference engine 250 may also refine the current context, the user intent 235, and/or the assessment domain 245 in any technically feasible fashion and based on any data.  For example, the inference engine 250 may derive a current context from the assessment domain 245 and the user intent 235 and then perform additional assessment operations on the recognition data 225 to refine the current context; paragraph [0050], the inference engine 250 evaluates the assessment domain 245, the user intent 235, and/or the recognition data 225 in conjunction with data obtained from the data sources 150 to determine character responses 285.  In general, the character responses 285 specify both actions that the character performs and how to express the actions via the user platform 120).

	Regarding claim 58, ABRAMS discloses everything claimed as applied above (see claim 53), and ABRAMS further disclose wherein the instructions, when executed, cause the at least one processor to base the first response on a situation of the character (FIGS. 1 and 2; paragraph [0037], the domain parser 240 may determine the assessment domain 245 based on any mode of interaction, at any level of granularity, and in any technically feasible fashion …; paragraph [0038], together, the user intent 235 and the assessment domain 245 provide a current context for the interaction with the user …; paragraph [0039], in some embodiments, the domain parser 245 includes a single generalized content algorithm.  In other embodiments, the domain parser 245 includes multiple specialized analytic processors (not shown) that act upon streaming input data (e.g., the recognition data 225 and/or the user intent 235) in real time.  Each of the analytic processors acts as a "tuned resonator" that searches for specific features that map to a particular context …; paragraphs [0040]-[0046], some examples of contexts include: the user is seeking homework help from the character …; paragraph [0047], the domain parser 245 transmits the recognition data 225, the user intent 235, and the assessment domain 245 to the inference engine 250.  The inference engine 250 then establishes a current context based on the user intent 235 and the assessment domain 245.  The inference engine 250 may also refine the current context, the user intent 235, and/or the assessment domain 245 in any technically feasible fashion and based on any data.  For example, the inference engine 250 may derive a current context from the assessment domain 245 and the user intent 235 and then perform additional assessment operations on the recognition data 225 to refine the current context; paragraph [0050], the inference engine 250 evaluates the assessment domain 245, the user intent 235, and/or the recognition data 225 in conjunction with data obtained from the data sources 150 to determine character responses 285.  In general, the character responses 285 specify both actions that the character performs and how to express the actions via the user platform 120).

	Regarding claim 60, ABRAMS discloses everything claimed as applied above (see claim 53), and ABRAMS further disclose wherein the character is a fictional character (Paragraph [0003], a character may be a fictitious superhero).

	Regarding claim 61, ABRAMS discloses everything claimed as applied above (see claim 53), and ABRAMS further disclose wherein the character is a non-fictional character (Paragraph [0003], a character may be a live person).

	Regarding claim 62, ABRAMS discloses an apparatus comprising: 
Memory (Paragraph [0109], more specific examples (a non-exhaustive list) of the computer readable storage medium would include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, a magnetic storage device, or any suitable combination of the foregoing.  In the context of this document, a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device); and -5-U.S. Application No. 16/921,473 Second Preliminary Amendment
processor circuitry to execute machine readable instructions (Paragraph [0110], these computer program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine.  The instructions, when executed via the processor of the computer or other programmable data processing apparatus, enable the implementation of the functions/acts specified in the flowchart and/or block diagram block or blocks.  Such processors may be, without limitation, general purpose processors, special-purpose processors, application-specific processors, or field-programmable gate arrays) to: 
generate a response model (FIG. 1 is a conceptual illustration of a system 100; FIG. 2 is a more detailed illustration of the character engine 140 of FIG. 1; paragraph [0083], a training assistance engine (not shown) provides at least a portion of the training data 262 … the training assistance engine generates the training data 262 that enables the initial training of the inference algorithms 270; paragraph [0100], FIG. 5 is a flow diagram of method steps for incorporating data into a model of a character … As persons skilled in the art will recognize, each of the method steps may be performed in a batch mode while the inference engine 250 is not interacting with users or a run-time mode while the inference engine 250 is interacting with users) based on training data indicative of one or more of a vocabulary, behavior, knowledge, or emotion of a character (Paragraph [0101], a method 500 begins at step 504, where the knowledge subsystem 260 receives new data from the data sources 150, the user history engine 246, and/or the inference engine 250… If, however, at step 506, the knowledge subsystem 260 determines that the new data is not a reply to a query from the inference engine 250, then the method 500 proceeds directly to step 510; paragraph [0102], at step 510, the knowledge subsystem 260 determines whether the new data is relevant to the inference engine 250 … If, however, at step 510, the knowledge subsystem 260 determines that the new data is relevant to the inference engine 250, then the method 500 proceeds to step 512; paragraph [0103], at step 512, the knowledge subsystem 260 stores the new data in the knowledge database 266.  At step 514, the knowledge subsystem 260 determines whether the new data is suitable for training one or more of the inference algorithms 270; paragraph [0104], if, however, at step 514, the knowledge subsystem 260 determines that the new data is suitable for training one or more of the inference algorithms 270, then the method 500 proceeds to step 516.  At step 516, the knowledge subsystem adds the new data to the training data 262 for training offline components of one or more of the inference algorithms 270 … By continuously expanding the knowledge database 266 and improving the inference algorithms 270 via the offline learning 265, the knowledge subsystem 260 incrementally improves the quality of the character responses 285); and 
execute the response model (Paragraph [0028], an inference engine 250; paragraphs [0051]-[0052], the inference engine 250 may implement an API and/or abstraction layer that provides a standardized interface between the inference engine 250 and the inference algorithms 270; as part of applying the selected inference algorithms 270, the inference engine 250 may interface with the knowledge subsystem 260 to obtain data from the data sources 150 and/or a knowledge database 266 that is included in the knowledge subsystem 260) to: 
in response to (Paragraph [0024], the user platforms 120 include, without limitation, the smartphone 122, the laptop 124, the game console 126, the robot 132, the walk around character 134, the live avatar 136, and the toy 138) a first user input (Paragraph [0029], in operation, the input platform abstraction infrastructure 210 receives input data from any number and types of the user platforms 120.  For instance, in some embodiments, the input platform abstraction infrastructure 210 may receive text, voice, accelerometer, and video data from the smartphone 122), output a first response of a virtual assistant personality (FIG. 4; paragraph [0097], at step 416, the inference engine 250 selects and executes any number of the personality engines 280 based on the inferences, the user intent 235, the assessment domain 245, and/or the user platform 295 to generate the character responses 285 to the user data 215; paragraph [0099], at step 420, the inference engine 250 transmits the character responses 285 to the output platform abstraction infrastructure 210), the first response to represent a personality of the character (Paragraph [0090], a flow diagram of method steps for modeling a character during an interaction with a user), the first response different than the training data (As discussed above, the training data is received new data from the data sources 150; the first response is generated based on the user input and the selected personality characteristics on the character), the first response associated with the one or more of the vocabulary, behavior, knowledge, or emotion of the character (Paragraph [0091], at step 402, where the input platform abstraction infrastructure 210 receives and preprocesses input data from the user platform 120 to generate the user data 215… generate the user data 215; paragraph [0092], at step 404, the sensor processing infrastructure 220 converts the user data 215 into the recognition data 225… For example, the sensor processing engine 220 could convert audio user data 215 into speech recognition data, and image user data 215 into facial expression recognition data, gesture recognition data, and/or physical object recognition data; paragraph [0093], at step 406, the user intent engine 230 analyzes the recognition data 225 to determine the user intent 235 … For example, a speech analysis algorithm included in the user intent engine 230 could analyze the recognition data 225, identify an upward inflection at the end of a sentence, and determine that the user intent 235 is "asking a question"; paragraph [0094], at step 408, the domain parser 240 analyzes the recognition data 225 to determine the assessment domain 245 … The domain parser 240 transmits the recognition data 225, the user intent 235, and the assessment domain 245 to the inference engine 250; paragraph [0095], at step 410, the inference engine 250 selects one or more of the inference algorithms 270 based on the user intent 235 and/or the assessment domain 245.  As a general matter, the inference engine 250 may select any number and combination of the inference algorithms 270.  At step 412, the inference engine 250 applies the selected inferences algorithms 270 based on the recognition data 225 and/or the knowledge subsystem 260 to generate inferences; paragraph [0099], at step 420, the inference engine 250 transmits the character responses 285 to the output platform abstraction infrastructure 210.  In response, the output platform abstraction infrastructure 210 configures the user platform 120 to express the character responses 285); and 
in response to a second user input (Paragraph [0029], in operation, the input platform abstraction infrastructure 210 receives input data from any number and types of the user platforms 120.  For instance, in yet other embodiments, the input platform abstraction infrastructure 210 may receive control inputs from the game console 126 or a smart television), output a second response of the virtual assistant personality (FIG. 4; paragraph [0097], at step 416, the inference engine 250 selects and executes any number of the personality engines 280 based on the inferences, the user intent 235, the assessment domain 245, and/or the user platform 295 to generate the character responses 285 to the user data 215; paragraph [0099], at step 420, the inference engine 250 transmits the character responses 285 to the output platform abstraction infrastructure 210), the second response to represent a personality of the character (Paragraph [0090], a flow diagram of method steps for modeling a character during an interaction with a user), the second response different than the training data (As discussed above, the training data is received new data from the data sources 150; the first response is generated based on the user input and the selected personality characteristics on the character), the second response associated with the one or more of the vocabulary, behavior, knowledge, or emotion of the character (Paragraph [0091], at step 402, where the input platform abstraction infrastructure 210 receives and preprocesses input data from the user platform 120 to generate the user data 215… generate the user data 215; paragraph [0092], at step 404, the sensor processing infrastructure 220 converts the user data 215 into the recognition data 225… For example, the sensor processing engine 220 could convert audio user data 215 into speech recognition data, and image user data 215 into facial expression recognition data, gesture recognition data, and/or physical object recognition data; paragraph [0093], at step 406, the user intent engine 230 analyzes the recognition data 225 to determine the user intent 235 … in another example, a gesture analysis algorithm included in the user intent engine 230 could analyze the recognition data 225 and determine the user intent 235 is "looking for emotional support"; paragraph [0094], at step 408, the domain parser 240 analyzes the recognition data 225 to determine the assessment domain 245 … The domain parser 240 transmits the recognition data 225, the user intent 235, and the assessment domain 245 to the inference engine 250; paragraph [0095], at step 410, the inference engine 250 selects one or more of the inference algorithms 270 based on the user intent 235 and/or the assessment domain 245.  As a general matter, the inference engine 250 may select any number and combination of the inference algorithms 270.  At step 412, the inference engine 250 applies the selected inferences algorithms 270 based on the recognition data 225 and/or the knowledge subsystem 260 to generate inferences; paragraph [0099], at step 420, the inference engine 250 transmits the character responses 285 to the output platform abstraction infrastructure 210.  In response, the output platform abstraction infrastructure 210 configures the user platform 120 to express the character responses 285), the first response (As discussed above, the first response is generated based on the determined user content for “asking a question” using a speech analysis algorithm) different than the second response (As discussed above, the second response is generated based on the determined user content for “looking for emotional support” using a gesture analysis algorithm).      

	Regarding claim 65, ABRAMS discloses everything claimed as applied above (see claim 62), and ABRAMS further disclose wherein the processor circuitry is to execute the instructions to base the first response on a context of the character (FIG. 2; paragraph [0036], the user intent engine 230 transmits the recognition data 225 and the user intent 235 to the domain parser 240.  The domain parser 240 performs analysis operations on the recognition data 225 to determine an assessment domain 245 …;paragraph [0037], the domain parser 240 may determine the assessment domain 245 based on any mode of interaction, at any level of granularity, and in any technically feasible fashion …; paragraph [0038], together, the user intent 235 and the assessment domain 245 provide a current context for the interaction with the user …; paragraph [0039], in some embodiments, the domain parser 245 includes a single generalized content algorithm.  In other embodiments, the domain parser 245 includes multiple specialized analytic processors (not shown) that act upon streaming input data (e.g., the recognition data 225 and/or the user intent 235) in real time.  Each of the analytic processors acts as a "tuned resonator" that searches for specific features that map to a particular context …; paragraphs [0040]-[0046], some examples of contexts include: the user is seeking homework help from the character …; paragraph [0047], the domain parser 245 transmits the recognition data 225, the user intent 235, and the assessment domain 245 to the inference engine 250.  The inference engine 250 then establishes a current context based on the user intent 235 and the assessment domain 245.  The inference engine 250 may also refine the current context, the user intent 235, and/or the assessment domain 245 in any technically feasible fashion and based on any data.  For example, the inference engine 250 may derive a current context from the assessment domain 245 and the user intent 235 and then perform additional assessment operations on the recognition data 225 to refine the current context; paragraph [0050], the inference engine 250 evaluates the assessment domain 245, the user intent 235, and/or the recognition data 225 in conjunction with data obtained from the data sources 150 to determine character responses 285.  In general, the character responses 285 specify both actions that the character performs and how to express the actions via the user platform 120).

	Regarding claim 66, ABRAMS discloses everything claimed as applied above (see claim 62), and ABRAMS further disclose wherein the character is a fictional character (Paragraph [0003], a character may be a fictitious superhero).

	Regarding claim 67, ABRAMS discloses everything claimed as applied above (see claim 62), and ABRAMS further disclose wherein the character is a non-fictional character (Paragraph [0003], a character may be a live person).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 48-50, 54, 59 and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over ABRAMS et al (U.S. Patent Application Publication 2018/0165596 A1) in view of Kingsbury et al (U.S. Patent Application Publication 2019/0043474 A1).

	Regarding claim 48, ABRAMS discloses everything claimed as applied above (see claim 42).

In the similar field of endeavor, Kingsbury discloses (Abstract, the method, device and computer program product utilize textual machine learning to analyze textual content to identify narratives for associated content segments of the textual content.  The method, device and computer program further utilize textual machine learning to designate character models for the corresponding narratives and generate an audio rendering of the textual content utilizing the character models in connection with the corresponding narratives for the associated content segments) wherein the response generator is to output the first response as an audio output (FIG. 1; paragraph [0029], the system 100 includes a resource manager 102 that performs the various processes described herein.  Among other things, the resource manager 102 accesses textual content 104 stored in memory 106. The resource manager 102 includes a rendering module 130 that implements textual machine learning to generate audio renderings 108 from the textual content 104 and store the audio renderings 108 in memory 110.  The resource manager 102 communicates with various types of electronic devices 112-116 over a network 120.  The resource manager 102 provides the audio renderings 108 to the requesting electronic devices 112-116 over the network 120.  Optionally, the resource manager 102 may receive the textual content 104 from the electronic devices 112-116, convert the textual content 104 to an audio rendering 108 and return the audio rendering 108 to the original electronic device 112-116 (e.g., as an MP3 file, WAV file, SSML file)).


	Regarding claim 49, the combination of ABRAMS in view of Kingsbury discloses everything claimed as applied above (see claim 48).
However, ABRAMS does not specifically disclose wherein the response generator is to mimic a speech pattern of the character in the first response.
	In the similar field of endeavor, Kingsbury discloses wherein the response generator is to mimic a speech pattern of the character in the first response (FIG. 1; paragraphs [0032]-[0033], the machine learning algorithm of the rendering module 130 receives feedback continuously or intermittently.  Additionally or alternatively, the machine learning algorithm of the rendering module 130 may perform training, in which predetermined text is provided, from which the rendering module 130 generates an output.  The output is then adjusted through user inputs from electronic device 112-116. Similarly, other terminology may be associated with particular characteristics.  For example, descriptions of certain geographic areas, speech patterns and the like may be assigned to an urban or rural characteristic, a particular nationality or other demographic characteristic and the like.  When words are identified in a book associated with the geographic area or speech pattern, a character is assigned having the corresponding urban or rural characteristic, nationality or other demographic characteristic …The machine learning algorithm of the rendering module 130 builds a profile for each voice, where a particular voice is associated with a character model.  The character model has a corresponding set of characteristics that define the voice.  The set of characteristics may include prerecorded segments of speech from a particular individual (e.g., a professional narrator, actor/actress, sports individual).  The profile for each voice and corresponding character model may be initially generated based in part on inputs from a user; paragraph [0034], the resource manager 102 may produce multiple audio renderings 108 in connection with a single textual content 104 file (e.g., single book).  For example, the resource manager 102 may produce audio renderings in different languages in connection with a single book for different target customers/users.  From one book, the resource manager 102 may produce two or more audio renderings that utilize different character models for a common character in the book based on an age or other demographic characteristic of the target customer/user.  For example, a book may be converted into an adult-type audiobook format where the voices of the characters are adults and the audio rendering is provided to customers/users who are adults.  The same book may be converted into a child-type audiobook format where the voices of the characters are children and the audio rendering is provided to customers/users who are children).
	ABRAMS and Kingsbury are analogous art because both pertain to utilize the method for utilizing the character model based on the user input. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for generating a character response during an interaction with a user taught by ABRAMS incorporate the teachings of Kingsbury, and applying the audio renderings from textual content based on character models taught by Kingsbury to generate an audio rendering of the textual content based on the received textual content from the user device and response the audio rendering of the textual content corresponding to the user input. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify ABRAMS according to the relied-upon teachings of Kingsbury to obtain the invention as specified in claim.

	Regarding claim 50, ABRAMS discloses everything claimed as applied above (see claim 42).
However, ABRAMS does not specifically disclose wherein the training data includes tagged data from a media data stream, and the response generator is to include dialogue data in the media data stream in the first response.
Abstract, the method, device and computer program product utilize textual machine learning to analyze textual content to identify narratives for associated content segments of the textual content.  The method, device and computer program further utilize textual machine learning to designate character models for the corresponding narratives and generate an audio rendering of the textual content utilizing the character models in connection with the corresponding narratives for the associated content segments) wherein the training data (FIG. 1; paragraph [0029], the system 100 includes a resource manager 102 that performs the various processes described herein.  The resource manager 102 includes a rendering module 130 that implements textual machine learning to generate audio renderings 108 from the textual content 104 and store the audio renderings 108 in memory 110) includes tagged data from a media data stream (FIG. 3 illustrates a process for generating an audio rendering from textual content; paragraph [0054], at 302, the one or more processors identify the nature of a textual content.  For example, non-limiting examples of the nature include whether the textual content represents an email, text message, book, magazine, text within a webpage, text within social media and the like; paragraph [0055], at 304, the one or more processors select one or more content segments and analyze the one or more content segments for traits, such as associated with a narrative.  A beginning and end of a content segment may be identified based on dialogue tags.  For example, dialogue tags may represent certain types of punctuation (e.g., quotation marks)), and the response generator is to include dialogue data in the media data stream in the Paragraph [0029], a resource manager 102; paragraph [0056], at 306, the one or more processors assigned the content segment to a particular narrative associated with a particular character; paragraphs [0057]-[0061] describes the content segments have been analyzed; paragraph [0062], at 318, the one or more processors at 314 render some or all of the content segments based on the corresponding character models and intonations to form an audio rendering for the corresponding textual content).
	ABRAMS and Kingsbury are analogous art because both pertain to utilize the method for utilizing the character model based on the user input. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for generating a character response during an interaction with a user taught by ABRAMS incorporate the teachings of Kingsbury, and applying the audio renderings from textual content based on character models taught by Kingsbury to provide the dialogue tags for representing certain types of the predetermined statements on the content segments of a media data stream and render all of the content segments based on the corresponding character models and intonations to form an audio rendering for the corresponding textual content; and response the audio rendering of the textual content corresponding to the user input. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify ABRAMS according to the relied-upon teachings of Kingsbury to obtain the invention as specified in claim.

Regarding claim 54, ABRAMS discloses everything claimed as applied above (see claim 53).
However, ABRAMS does not specifically disclose wherein the first response is an audio output and the instructions, when executed, cause the at least one processor to represent a speech pattern of the character in the first response.
In the similar field of endeavor, Kingsbury discloses (Abstract, the method, device and computer program product utilize textual machine learning to analyze textual content to identify narratives for associated content segments of the textual content.  The method, device and computer program further utilize textual machine learning to designate character models for the corresponding narratives and generate an audio rendering of the textual content utilizing the character models in connection with the corresponding narratives for the associated content segments) wherein the first response is an audio output (FIG. 1; paragraph [0029], the system 100 includes a resource manager 102 that performs the various processes described herein.  Among other things, the resource manager 102 accesses textual content 104 stored in memory 106. The resource manager 102 includes a rendering module 130 that implements textual machine learning to generate audio renderings 108 from the textual content 104 and store the audio renderings 108 in memory 110.  The resource manager 102 communicates with various types of electronic devices 112-116 over a network 120.  The resource manager 102 provides the audio renderings 108 to the requesting electronic devices 112-116 over the network 120.  Optionally, the resource manager 102 may receive the textual content 104 from the electronic devices 112-116, convert the textual content 104 to an audio rendering 108 and return the audio rendering 108 to the original electronic device 112-116 (e.g., as an MP3 file, WAV file, SSML file)) and the instructions , when executed, cause the at least one processor to represent a speech pattern of the character in the first response (Paragraphs [0032]-[0033], the machine learning algorithm of the rendering module 130 receives feedback continuously or intermittently.  Additionally or alternatively, the machine learning algorithm of the rendering module 130 may perform training, in which predetermined text is provided, from which the rendering module 130 generates an output.  The output is then adjusted through user inputs from electronic device 112-116. Similarly, other terminology may be associated with particular characteristics.  For example, descriptions of certain geographic areas, speech patterns and the like may be assigned to an urban or rural characteristic, a particular nationality or other demographic characteristic and the like.  When words are identified in a book associated with the geographic area or speech pattern, a character is assigned having the corresponding urban or rural characteristic, nationality or other demographic characteristic …The machine learning algorithm of the rendering module 130 builds a profile for each voice, where a particular voice is associated with a character model.  The character model has a corresponding set of characteristics that define the voice.  The set of characteristics may include prerecorded segments of speech from a particular individual (e.g., a professional narrator, actor/actress, sports individual).  The profile for each voice and corresponding character model may be initially generated based in part on inputs from a user; paragraph [0034], the resource manager 102 may produce multiple audio renderings 108 in connection with a single textual content 104 file (e.g., single book).  For example, the resource manager 102 may produce audio renderings in different languages in connection with a single book for different target customers/users.  From one book, the resource manager 102 may produce two or more audio renderings that utilize different character models for a common character in the book based on an age or other demographic characteristic of the target customer/user.  For example, a book may be converted into an adult-type audiobook format where the voices of the characters are adults and the audio rendering is provided to customers/users who are adults.  The same book may be converted into a child-type audiobook format where the voices of the characters are children and the audio rendering is provided to customers/users who are children).
	ABRAMS and Kingsbury are analogous art because both pertain to utilize the method for utilizing the character model based on the user input. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for generating a character response during an interaction with a user taught by ABRAMS incorporate the teachings of Kingsbury, and applying the audio renderings from textual content based on character models taught by Kingsbury to generate an audio rendering of the textual content based on the received textual content from the user device and response the audio rendering of the textual content corresponding to the user input. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify 

	Regarding claim 59, ABRAMS discloses everything claimed as applied above (see claim 53).
However, ABRAMS does not specifically disclose wherein the training data includes tagged data from a media data stream and the instructions, when executed, cause the at least one processor to include dialogue data in the media data stream in the first response.
In the similar field of endeavor, Kingsbury discloses (Abstract, the method, device and computer program product utilize textual machine learning to analyze textual content to identify narratives for associated content segments of the textual content.  The method, device and computer program further utilize textual machine learning to designate character models for the corresponding narratives and generate an audio rendering of the textual content utilizing the character models in connection with the corresponding narratives for the associated content segments) wherein the training data (FIG. 1; paragraph [0029], the system 100 includes a resource manager 102 that performs the various processes described herein.  The resource manager 102 includes a rendering module 130 that implements textual machine learning to generate audio renderings 108 from the textual content 104 and store the audio renderings 108 in memory 110) includes tagged data from a media data stream (FIG. 3 illustrates a process for generating an audio rendering from textual content; paragraph [0054], at 302, the one or more processors identify the nature of a textual content.  For example, non-limiting examples of the nature include whether the textual content represents an email, text message, book, magazine, text within a webpage, text within social media and the like; paragraph [0055], at 304, the one or more processors select one or more content segments and analyze the one or more content segments for traits, such as associated with a narrative.  A beginning and end of a content segment may be identified based on dialogue tags.  For example, dialogue tags may represent certain types of punctuation (e.g., quotation marks)) and the instructions, when executed, cause the at least one processor to include dialogue data in the media data stream in the first response (Paragraph [0029], a resource manager 102; paragraph [0056], at 306, the one or more processors assigned the content segment to a particular narrative associated with a particular character; paragraphs [0057]-[0061] describes the content segments have been analyzed; paragraph [0062], at 318, the one or more processors at 314 render some or all of the content segments based on the corresponding character models and intonations to form an audio rendering for the corresponding textual content).
	ABRAMS and Kingsbury are analogous art because both pertain to utilize the method for utilizing the character model based on the user input. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for generating a character response during an interaction with a user taught by ABRAMS incorporate the teachings of Kingsbury, and applying the audio renderings from textual content based on character models taught by 

	Regarding claim 63, ABRAMS discloses everything claimed as applied above (see claim 62).
However, ABRAMS does not specifically disclose wherein the processor circuitry is to execute the instructions to include a voice of the character in the first response.
In the similar field of endeavor, Kingsbury discloses (Abstract, the method, device and computer program product utilize textual machine learning to analyze textual content to identify narratives for associated content segments of the textual content.  The method, device and computer program further utilize textual machine learning to designate character models for the corresponding narratives and generate an audio rendering of the textual content utilizing the character models in connection with the corresponding narratives for the associated content segments) wherein the processor circuitry is to execute the instructions to include a voice of the character in the first response (FIG. 1; paragraph [0029], the system 100 includes a resource manager 102 that performs the various processes described herein.  Among other things, the resource manager 102 accesses textual content 104 stored in memory 106. The resource manager 102 includes a rendering module 130 that implements textual machine learning to generate audio renderings 108 from the textual content 104 and store the audio renderings 108 in memory 110.  The resource manager 102 communicates with various types of electronic devices 112-116 over a network 120.  The resource manager 102 provides the audio renderings 108 to the requesting electronic devices 112-116 over the network 120.  Optionally, the resource manager 102 may receive the textual content 104 from the electronic devices 112-116, convert the textual content 104 to an audio rendering 108 and return the audio rendering 108 to the original electronic device 112-116 (e.g., as an MP3 file, WAV file, SSML file)).
ABRAMS and Kingsbury are analogous art because both pertain to utilize the method for utilizing the character model based on the user input. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for generating a character response during an interaction with a user taught by ABRAMS incorporate the teachings of Kingsbury, and applying the audio renderings from textual content based on character models taught by Kingsbury to generate an audio rendering of the textual content based on the received textual content from the user device and response the audio rendering of the textual content corresponding to the user input. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify 

	Regarding claim 64, ABRAMS discloses everything claimed as applied above (see claim 62).
However, ABRAMS does not specifically disclose wherein the training data includes tagged data from a media data stream and the processor circuitry is to execute the instructions to include dialogue data in the media data stream in the first response.
In the similar field of endeavor, Kingsbury discloses (Abstract, the method, device and computer program product utilize textual machine learning to analyze textual content to identify narratives for associated content segments of the textual content.  The method, device and computer program further utilize textual machine learning to designate character models for the corresponding narratives and generate an audio rendering of the textual content utilizing the character models in connection with the corresponding narratives for the associated content segments) wherein the training data (FIG. 1; paragraph [0029], the system 100 includes a resource manager 102 that performs the various processes described herein.  The resource manager 102 includes a rendering module 130 that implements textual machine learning to generate audio renderings 108 from the textual content 104 and store the audio renderings 108 in memory 110) includes tagged data from a media data stream (FIG. 3 illustrates a process for generating an audio rendering from textual content; paragraph [0054], at 302, the one or more processors identify the nature of a textual content.  For example, non-limiting examples of the nature include whether the textual content represents an email, text message, book, magazine, text within a webpage, text within social media and the like; paragraph [0055], at 304, the one or more processors select one or more content segments and analyze the one or more content segments for traits, such as associated with a narrative.  A beginning and end of a content segment may be identified based on dialogue tags.  For example, dialogue tags may represent certain types of punctuation (e.g., quotation marks)) and the processor circuitry is to execute the instructions to include dialogue data in the media data stream in the first response (Paragraph [0029], a resource manager 102; paragraph [0056], at 306, the one or more processors assigned the content segment to a particular narrative associated with a particular character; paragraphs [0057]-[0061] describes the content segments have been analyzed; paragraph [0062], at 318, the one or more processors at 314 render some or all of the content segments based on the corresponding character models and intonations to form an audio rendering for the corresponding textual content).
	ABRAMS and Kingsbury are analogous art because both pertain to utilize the method for utilizing the character model based on the user input. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method for generating a character response during an interaction with a user taught by ABRAMS incorporate the teachings of Kingsbury, and applying the audio renderings from textual content based on character models taught by Kingsbury to provide the dialogue tags for representing certain types of the predetermined statements on the content segments of a media data stream and render 

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/XILIN GUO/Primary Examiner, Art Unit 2616